In re Johnson, David Scott; — Plaintiff; Applying for Supervisory and/or Remedial Writs, Parish of Orleans, Criminal District Court Div. E, Nos. 209-908, 210-347, 210-349, 210-350.
Granted for the. sole purpose of transferring the petition to annul judgment to the district court with instructions to the district judge to act on relator’s petition filed via certified mail on August 23, 2004. The district court is ordered to provide this Court with a copy of its judgment. A copy of the application is attached.